        Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                          KANSAS CITY, KANSAS DIVISION


D.M. a minor, by and through his next friend
and natural guardian, Kelli Morgan,

                             Plaintiff,                 Case No. 2018-CV-2158-KHV-KGG

       vs.

Wesley Medical Center LLC d/b/a Wesley
Medical Center-Woodlawn; Wesley-Woodlawn
Campus; Bridget Grover, PA-C; Dr. Gregory
Faimon; Lisa Judd, RN; Via Christi Health
Systems d/b/a Via Christi-St. Francis; Jennifer
Chambers-Daney, ARNP; Dr. Bala Bhaskar
Reddy Bhimavarapu; Dr. Connor Hartpence;
Dr. Stefanie White; Dr. Jamie Borick, and
Aaron Kent, RN, CEP America-KS, LLC

                             Defendants.



      MEMORANDUM IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
            ON PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES
         AGAINST DR. BALA BHASKAR REDDY BHIMAVARAPU M.D.

       COMES NOW Defendant Bala Bhaskar Reddy Bhimavarapu, M.D. and respectfully

submits this memorandum in support of his motion for summary judgment pursuant to Fed. R.

Civ. P. 56.


                         STATEMENT OF MATERIAL FACTS
                      AS TO WHICH NO GENUINE ISSUE EXISTS

   1. Plaintiff’s suit alleges medical malpractice for care received on March 5 and 6, 2017.

       (Pretrial Order, 3. FACTUAL CONTENTIONS, Exhibit A, p. 7)

   2. On March 5, 2017, plaintiff’s mother carried him into the Wesley Medical Center

       emergency room at 6:20 p.m. (Id., 3a. Contentions of Plaintiff, Exhibit A, p. 9)

                                                  1
    Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 2 of 12




3. Plaintiff had a positive strep screen test at Wesley. (Ms. Grover depo., Exhibit B, p. 93, l.

   20-23)

4. Plaintiff was diagnosed at Wesley as having strep throat and given a prescription for

   antibiotics. (Pretrial Order, 3a. Contentions of Plaintiff, Exhibit A, p. 9)

5. The next morning, March 6 at 2:15 a.m., plaintiff’s mother presented him to the Via Christi

   St. Francis emergency room. (Id., p. 11)

6. At 4:48 a.m., plaintiff was seen by defendant Chambers-Daney. (Id.)

7. Ms. Chambers-Daney admitted plaintiff for observation at 5:04 a.m. after consulting with

   attending physician Dr. Bala. (Id.)

8. Defendant Hartpence, a resident, saw plaintiff at 5:18 a.m. and reported to Dr. Bala: “On

   Sunday, pt [patient] complained of headache, dizziness and worsening nausea and several

   episodes of emesis.” (Id., p. 11-12)

9. There is no contention or evidence to support that before plaintiff’s code Dr. Bala i) had

   any conversation with plaintiff’s parents, ii) was informed of any of their comments beyond

   what is in the medical records, iii) charted as to plaintiff or iv) saw plaintiff. (Id., p. 12 and

   p. 1-52)

10. Dr. Bala’s understanding as to plaintiff was that when he was admitted he was tired, was

   vomiting, was dehydrated, got fluids, was able to rest, was no longer vomiting and was

   sleeping. (Dr. Bala depo., Exhibit C, p. 36, l. 25-p. 37, l. 1-6)

11. Dr. Bala testified that seeing two providers in one day and vomiting after an antibiotic was

   not uncommon for pediatric patients and was very consistent with strep throat. (Id., p. 41,

   l. 23-25-p. 42, l. 1-14)




                                               2
    Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 3 of 12




12. Plaintiff coded at 10 a.m. on March 6, 2017. (Pretrial Order, 3.a. Contentions of Plaintiff,

   Exhibit A, p. 12)

13. There are no specified allegations of wanton conduct against Dr. Bala, individually. (Id.,

   p. 1-52; Amended Complaint, Exhibit D, p. 35-6).

14. There are generic allegations, per Count IV of the Amended Complaint and as adopted into

   plaintiff’s contentions in the Pretrial Order, that the defendants, generally: i) were aware

   of catastrophic consequences of alleged failures to act in manners that would have been

   proper for plaintiff’s care, ii) intentionally attempted to conceal misconduct by failing to

   chart certain things, and iv) were financially motivated as to their wanton failures and

   intentional concealments. (Id.)

15. Dr. Bala testified he cannot bill for care without actually seeing the patient. (Dr. Bala

   depo., Exhibit C, p. 64, l. 4-14).

16. There are no specific references to willful, malicious, fraudulent, or wanton conduct by Dr.

   Bala in plaintiff’s experts’ depositions. (Dr. Dabrow depo., Exhibit E, word index; Dr.

   LePichon depo., Exhibit F, word index) [For efficiency, since these depositions are very

   voluminous, the word indices are provided to verify the lack of such wording occurring

   therein, though the depositions in their entirety can be provided for verification.]

17. There are no specific references to willful, malicious, fraudulent, or wanton conduct by Dr.

   Bala in the reports of plaintiff’s two experts who criticize him. (Dr. Dabrow report, Exhibit

   G, p. 1-11; Dr. LePichon report, Exhibit H, p. 1-19)

18. There are no specific references to willful, malicious, fraudulent, or wanton conduct by Dr.

   Bala in Dr. Bala’s deposition. (Dr. Bala depo., Exhibit C, word index)




                                             3
    Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 4 of 12




19. Plaintiff’s expert Dr. LePichon wrote: “It follows that all of the clinicians, starting with

   Mrs. Daney and ending with Dr. Bala Bhimavarapu (who was ultimately the physician in

    charge), failed in their ability to recognize the characteristic signs of increased intracranial

    pressure.” (Dr. LePichon report, Exhibit H, p. 12)

20. Plaintiff’s expert Dr. Dabrow wrote: “For this patient, all providers had the opportunity to

   agree or disagree with the initial incorrect diagnosis of strep throat. The medical records

    show that every provider who treated this child assumed (incorrectly) and believed he had

    strep throat based on incomplete history taking, inadequate physical diagnosis, and

   inability to formulate an appropriate differential diagnosis for his various symptoms.” (Dr.

   Dabrow report, Exhibit G, p. 5)

21. Plaintiff’s expert Dr. LePichon testified he could not say plaintiff did not have strep throat.

    (Dr. LePichon depo., Exhibit F, p. 117, l. 19-21).

22. Plaintiff’s expert Dr. Dabrow testified strep throat, in fact, could have been on plaintiff’s

    differential diagnosis. (Dr. Dabrow depo., Exhibit E, p. 33, l. 4-10)

23. Plaintiff’s allegations specific to Dr. Bala are:

   In addition to the aforementioned, Dr. Bala deviated from the standard of care and was

    negligent in the following respects:

    1. Failing to consider the complexity of D.M.’s condition;

    2. Failing to obtain a comprehenisve history of D.M.’s symptoms from Daney;

    3. Failing to obtain a comprehensive history of D.M.’s symptoms and his physical and

        neurological condition from Residents Hartpence, White & Borick;

   4. Failing to personally examine D.M.;




                                               4
        Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 5 of 12




       5. Failing to ask additional questions regarding D.M.’s symptoms and condition including

           his headache, dizziness, nausea and vomiting; and

       6. Failing to ask questions about D.M.’s prior Wesley Medical Center-Woodlawn

           admission and his complaints leading to that admission.

       (Pretrial Order, Legal Claims of Plaintiff, Exhibit A, p. 24-25 and p. 27)

   24. Plaintiff describes proceeding to trial with respect to claims for punitive damages against

       all defendants. (Id., p. 28)

                               ARGUMENTS AND AUTHORITIES

       Per this Court’s instruction:

        Under Rule 56, defendant may file a motion for summary judgment asserting lack
       of evidence to support a claim for punitive damages. See Fed. R. Civ. P. 56. To
       overcome such a motion, plaintiff must present evidence which demonstrates a
       genuine issue for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257, 106
       S. Ct. 2505, 91 L. Ed. 2d 202 (1986). In other words, plaintiff must present evidence
       which is sufficient to support his claim for punitive damages. The trial court must
       review the evidence in the light most favorable to plaintiff and determine if a
       reasonable jury could find by clear and convincing evidence that defendant acted
       with willful or wanton conduct, fraud or malice. See City of Herriman v. Bell, 590
       F.3d 1176, 1181 (10th Cir. 2010); Ducharme v. Bd. of County Comm'rs, No. 09-
       2338-JTM, 2011 U.S. Dist. LEXIS 58999, 2011 WL 2173684, at *9 (D. Kan. June
       2, 2011); P.S. ex rel. Nelson v. The Farm, Inc., 658 F. Supp.2d 1281, 1303 n.14 (D.
       Kan. 2009).

D.M. v. Wesley Med. Ctr. LLC, No. 18-2158-KHV, 2019 U.S. Dist. LEXIS 98543, at *19 (D. Kan.

June 12, 2019):

    Summary judgment is not a “disfavored procedural shortcut;” rather, it is an important

procedure “designed to secure the just, speedy and inexpensive determination of every

action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327, 106 S. Ct. 2548, 2555 (1986) (quoting Fed.

R. Civ. P. 1). If the movant carries this initial burden, the nonmovant may not simply rest upon his

or her pleadings but must “bring forward specific facts showing a genuine issue for trial as to those



                                                 5
        Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 6 of 12




dispositive matters for which he or she carries the burden of proof.” Garrison v. Gambro, Inc., 428

F.3d 933, 935, 150 Fed. Appx. 819, 821 (10th Cir. 2005).

       Punitive damages are based on a showing of willful, malicious, fraudulent, or wanton

conduct. See K.S.A. 60-3702(c). “Punitive damages are imposed as a way to punish the malicious,

wanton, vindictive, or willful acts of others and to deter others from committing similar wrongs.

They are not allowed because of any special merit to the injured party’s case or because of the

tragic facts surrounding an unfortunate occurrence.” Ducharme v. Bd. of County Comm'rs, No. 09-

2338-JTM, 2011 U.S. Dist. LEXIS 58999, 2011 WL 2173684, at *24 (D. Kan. June 2, 2011).

       As there is no evidence to support that Dr. Bala was financially motivated to act to the

disregard of plaintiff (SOF 15, Dr. Bala only got paid if he saw plaintiff, which he did not do pre-

code) or concealed anything as to charting (SOF 9, Dr. Bala did not chart until after the code), this

argument will focus on the (conclusory) claim of wanton conduct.

       The Kansas Supreme Court has defined “wanton conduct” as:

       Wanton conduct is an act performed with a realization of the imminence of danger
       and a reckless disregard or complete indifference to the probable consequences of
       the act. A wanton act is more than ordinary negligence but less than a willful act.
       For an act to be wanton, the actor must realize the imminence of danger and
       recklessly disregard and be indifferent to the consequences of his or her act.
       Wantonness refers to the mental attitude of the wrongdoer rather than a particular
       act of negligence.

       In order for a plaintiff to prove wanton conduct, it is not necessary that the plaintiff's
       evidence establish a formal and direct intention to injure any particular person. It is
       sufficient if the defendant evinced that degree of indifference to the rights of others
       which may justly be characterized as reckless.

       Recklessness is a stronger term than negligence. To be reckless, conduct must be
       such as to show disregard of or indifference to consequences, under circumstances
       involving danger to life or safety of others. The keys to a finding of wantonness are
       the knowledge of a dangerous condition and indifference to the consequences.




                                                   6
        Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 7 of 12




P.S. ex rel. Nelson v. The Farm, Inc., 658 F. Supp.2d 1281, 1303 (D. Kan. 2009) (quoting Reeves

v. Carlson, 266 Kan. 310, 313-14, 969 P.2d 252, 256 (1998) (citations omitted)).

       “Punitive damages may not be assessed against “one who acts under innocent mistake in

engaging in conduct that nevertheless constitutes a tort.”’ Rios v. Bigler, 847 F. Supp. 1538, 1548

(D. Kan. 1994) (quoting Iola State Bank v. Bolan, 235 Kan. 175, 192, 679 P.2d 720, 734 (1984)).

Yet, that is exactly plaintiff’s claim – Dr. Bala was mistaken in his conclusion that plaintiff did not

have a serious condition.

       Plaintiff’s litany of “failing to” claims against Dr. Bala (SOF 23) is to the effect that he

should have done more, and that had he, he then would have appreciated the seriousness of

plaintiff’s condition. The claims are not to the effect that Dr. Bala knew of the seriousness of the

condition and disregarded it. Second, and in accord with those claims, plaintiff’s experts

specifically state that the providers “failed in their ability to recognize the characteristic signs of

increased intracranial pressure” (SOF 19) and the providers “assumed (incorrectly) and believed

he had strep throat.” (SOF 20) Plaintiff’s claims and experts’ statements against Dr. Bala both run

contrary to him having a “realization of the imminence of danger” to plaintiff.

       This case is similar to Rios v. Bigler, 847 F. Supp. 1538, 1549 (D. Kan. 1994), where the

plaintiff did not show that the physicians had knowledge of the imminence of danger, and summary

judgment was granted in defendants’ favor. In Rios, the plaintiff sought punitive damages against

her doctors based on an alleged failure to act in her best interests with knowledge that their failure

to take corrective action could have disastrous consequences. 847 F. Supp. at 1548. Specifically,

plaintiff argued that defendants were indifferent to her complaints, and they recklessly

misdiagnosed her condition. Id. The Court found the plaintiff did not meet her burden in showing

the doctors’ conduct was wanton because the plaintiff did not show that the doctors were aware



                                                  7
         Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 8 of 12




that the failure to take actions that they did not take posed a serious threat to the health of plaintiff.

Id. The Court held plaintiff “has only shown that they [doctors] took certain actions that may or

may not have been negligent.” Id. The facts did not establish that the “mental attitude” of the

physicians approached wantonness. Id. at 1549. The Court found no evidence to support that the

doctors knew that they were unable to diagnose plaintiff’s condition or that she was presenting

with symptoms absolutely indicative of reflex sympathetic dystrophy [the condition she ultimately

had] and that the doctors refrained from acting. Id. The evidence showed only that the doctors

were treating the plaintiff and actively attempting to diagnose her condition. Id.

        This case is also like P.S. ex rel. Nelson v. The Farm, Inc., 658 F. Supp.2d 1281, 1303 (D.

Kan. 2009) where the Court found plaintiffs’ evidence did not support their claims of wanton

conduct, and summary judgment was granted as to the claims for punitive damages. In P.S. v.

Farm, Inc., the plaintiffs alleged the defendants acted wantonly by not performing their own in-

depth screening exam or assessment, by placing plaintiffs with a family despite the history of

complaints and concerns about the family’s parenting and supervision, and by failing to conduct

enough visits to the home with their inexperienced employees. 658 F. Supp. 2d at 1303. The Court

found the plaintiffs’ evidence “supports a finding of negligence, but nothing more.” Id. at 1304.

“At most, plaintiffs’ evidence shows that TFI [defendants] should have appreciated a risk of abuse

from various signs...but there is no evidence that TFI [defendants] realized and then disregarded

an imminent danger of sexual abuse in Bartram [the family’s home].” Id. “Moreover, in the

absences of any evidence that anyone actually realized that abuse was likely taking place, plaintiffs

cannot show that there was an obvious risk so great as to make it highly likely that abuse would

result.” Id.




                                                    8
          Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 9 of 12




         This case is different from Holt v. Wesley Med. Ctr., No. 00-1318-JAR, 2004 U.S. Dist.

LEXIS 13799, at *21-29 (D. Kan. July 19, 2004) where plaintiffs had sufficient evidence to

support claims for punitive damages. In Holt, the plaintiffs showed facts and circumstances that

could establish the physician’s requisite knowledge and awareness that injury or death to the

plaintiffs were likely to result from the physician’s failure to act. LEXIS 13814 at *26-27.

Specifically, facts showed the physician knew that the patient was a VBAC (Vaginal Birth After

Cesarean) patient; he knew (and testified) that a VBAC case has “a higher risk” of complication,

including uterine rupture and death; the patient’s first baby was large and had been delivered by

c-section due to failure to progress; the patient was admitted for induction and had been in labor

for 24 hours; and the physician had seen the patient and reviewed a heart monitor strip showing

episodes of decelerations. Id. at *26-29. Ultimately, the physician acknowledged his consciousness

of impending danger or a dangerous condition could be shown circumstantially. Id.

         Here, the plaintiff has not shown that Dr. Bala’s “mental attitude” rises to the level of

wanton conduct. Like the facts in Rios, the evidence does not support that Dr. Bala knew plaintiff’s

presentation was indicative of a condition other than strep throat - which had, in fact, been

diagnosed at the Wesley ER from a positive strep test. (SOF 3 and 4) The evidence shows merely

that Dr. Bala was treating the plaintiff in coordination with the other healthcare providers based

on his understanding that the plaintiff was tired upon admission, was vomiting, was dehydrated,

got fluids, was able to rest, was no longer vomiting and was sleeping. (SOF 10) Unlike the facts

in Holt, Dr. Bala did not know plaintiff had any condition giving rise to a higher risk of

complication.1 Further, no evidence supports a finding that Dr. Bala was conscious of the



1
  Plaintiff’s mother has testified she advised various medical providers of symptomatology far more ominous than
is shown in the medical records. True or untrue, Dr. Bala had no discussions with plaintiff’s parents or saw plaintiff
pre-code. (SOF 9) What was relayed to Dr. Bala pre-code was no more/less than that in the medical records.

                                                          9
       Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 10 of 12




impending danger or that a dangerous condition existed to which he should have been aware. Dr.

Bala testified that plaintiff’s condition and presentation of vomiting after an antibiotic and seeing

two providers in one day was not uncommon for pediatric patients. (SOF 11) He explained that it

was all very consistent with strep throat. (SOF 11)

       A jury may determine Dr. Bala was negligent for “failing to” do various things that would

have led to the discovery of a more serious condition. A jury may determine Dr. Bala was

negligent because he “failed ... to recognize the characteristic signs of increased intracranial

pressure” and/or that he was negligent because he “believed [plaintiff] had strep throat” and not a

more serious condition. But, no reasonable jury could find Dr. Bala realized plaintiff’s condition

to be serious and then acted in disregard to that.

                                          CONCLUSION

       In a light most favorable to plaintiff, plaintiff has failed to present by clear and convincing

evidence that Dr. Bala acted wantonly. No reasonable jury could conclude that Dr. Bala’s conduct

was anything more than ordinary negligence. Therefore, Dr. Bala requests summary judgment on

plaintiff’s claims for punitive damages against him.


                                               Respectfully submitted,


                                                 /s/Don D. Gribble, II
                                               Don D. Gribble, II #12163
                                               HITE, FANNING & HONEYMAN L.L.P.
                                               100 N. Broadway, Ste. 950
                                               Wichita, KS 67202-2209
                                               Telephone: (316) 265-7741
                                               Facsimile: (316) 267-7803
                                               E-mail: gribble@hitefanning.com
                                               Attorneys for Defendant Dr. Bala Bhaskar Reddy
                                               Bhimavarapu




                                                 10
       Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 11 of 12




                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 15th day of May, 2020, I electronically filed the foregoing

Memorandum with the clerk of the court by using CM/ECF system which will send a notice of

electronic filing to the following:

       Daniel B. Giroux
       Dugan & Giroux Law, Inc.
       940 N. Tyler Road, Suite 206
       Wichita, KS 67212
       dan@dgwichitalaw.com

       Stephen Torline
       Michael J. Kuckelman
       Benjamin T. Friesen
       Kuckleman Torline Kirkland
       10740 Nall, Suite 250
       Overland Park, KS 66211
       storline@ktk-law.com
       mkuckleman@ktk-law.com
       bfriesen@ktk-law.com
       Attorneys for Plaintiff

       Tracy A. Cole
       Gilliland Green, LLC
       20 West 2nd, 2nd Floor
       PO Box 2977
       Hutchinson, KS 67504
       Attorney for Defendants Bridget Grover, PA-C
       and Dr. Gregory Faimon

       Steven C. Day
       Chris S. Cole
       Woodard, Hernandez, Roth & Day, LLC
       245 North Waco, Suite 260
       PO Box 127
       Wichita, KS 67201
       Attorneys for Defendants Stefanie White, MD,
       Connor Hartpence, MD and Dr. Jamie Borick

       Michelle Watson
       G. Andrew Marino
       Gibson Watson Marino, LLC
       301 North Main, Suite 1300

                                                11
Case 2:18-cv-02158-KHV Document 439 Filed 05/15/20 Page 12 of 12




Wichita, KS 67202
Attorneys for Defendants
Wesley Medical Center, LLC d/b/a
Wesley Medical Center – Woodlawn,
Welsey- Woodlawn Campus and Lisa
Judd, RN

Gregory S. Young
Hinkle Law Firm LLC
1617 N. Waterfront Parkway, Suite 400
Wichita, KS 67206
Attorneys for Defendant Jennifer
Chambers-Daney, APRN

David S. Wooding
Samantha M. Woods
Marcia A. Wood
Martin, Pringle, Oliver, Wallace & Bauer, LLP
100 N. Broadway, Suite 500
Wichita, KS 67202
Attorneys for Defendant Via Christi Hospitals
Wichita, Inc. and Aaron Kent, RN

Dustin J. Denning
Clark, Mize & Linville, Chtd.
129 S. Eighth
PO Box 380
Salina, KS 67402
djdenning@cml-law.com
Attorneys for Defendant CEP America-KS, LLC



                                    __/s/Don D. Gribble, II
                                    Don D. Gribble, II




                                        12
